Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 29,30, 32, and 33 have been considered but are moot because the new ground of rejection is made based upon Applicant broadening claim 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 29 and 33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Attlesey (US 2013/0081790) and Campbell (US 2010/0101765).
Regarding claim 29, Attlesey discloses (Figs.1-6):
An electronic system, comprising: a rack (50) and a plurality of liquid submersion cooled electronic devices (10) on the rack (50); each one of the liquid submersion cooled electronic devices (10) includes (Figs.1 and 3: the plurality of electronic devices 10 is made up of individual blades that are placed in the slots of the rack 50, and each blade will have the same internal structure): a liquid tight tray (12) ([0057]: in the assembled state of the tray 12, it will be both liquid and gas tight) having a bottom wall (See Figure Below) and side walls (See Figure Below) defining an interior space (See Figure Below), and an at least partially open top (See Figure Below: the partially open top is opposite the bottom wall) opposite the bottom wall; a removable cover (14) ([0040]: the cover is removable) over the at least partially open top; at least one heat generating electronic component (16, 62, 64, and/or [0056]: the processors under the plenums 74) disposed within the interior space; a single phase dielectric cooling liquid (See Ln.7 of Claim 1 of the Reference) in the interior space, the single phase dielectric cooling liquid partially or fully submerging and in direct contact with the at least one heat generating electronic component (16, 62, 64, and/or [0056]: the processors under the plenums 74) (Cooling Liquid Partially/Fully Submerging and in Direct Contact with at least One Heat Generating Component: [0033]); a pump ([0043]: a pump can be provided inside the liquid tight tray 12) having a pump inlet in fluid communication with the interior space and a pump outlet (Pump Having an Inlet in Fluid Communication with the Interior Space and a Pump Outlet: [0043]- each of the pumps inside each of the liquid tight trays 12 will by definition have an inlet that is in fluid communication with the internal space, and an outlet that will be in fluid communication with the heat exchanger 24); the plurality of liquid submersion cooled electronic devices (10) are disposed in a vertical array on the rack (50) (Figs.1 and 3: each of the electronic devices that define the plurality of liquid submersion electronic device 10 are disposed in a vertical array of the rack 50 since each of the compartments in the rack are vertically stacked).


    PNG
    media_image1.png
    945
    855
    media_image1.png
    Greyscale

However, Attlesey does not disclose:
A plurality of heat exchangers, each one of the heat exchangers is associated with a corresponding one of the liquid submersion cooled electronic devices, each heat exchanger having a heat exchanger inlet in fluid communication with the pump outlet of the pump in the corresponding liquid submersion cooled electronic device and having a heat exchanger outlet in fluid communication with the interior space of the corresponding liquid submersion cooled electronic device; a secondary cooling fluid loop in fluid communication with each one of the heat exchangers that supplies a secondary cooling liquid to each heat exchanger.
Campbell however teaches (Figs.2-3c):
A plurality of heat exchangers (240) ([0039]: each assembly 240 has a heat exchanger, and thus permitting the assembly 240 to be called the claimed heat exchanger), each one of the heat exchangers (240) is associated with a corresponding one of the liquid submersion cooled electronic devices (210), each heat exchanger (240) having a heat exchanger inlet (311) and having a heat exchanger outlet (312) in fluid communication with the interior space (Fig.2: the inner space of the blade 210) of the corresponding liquid submersion cooled electronic device (210) (Heat Exchanger Outlet in Fluid Communication with Interior Space of Corresponding Liquid Submersion Cooled Electronic Device: See Fig.2 and [0042]); a secondary cooling fluid loop (230 and 300) in fluid communication with each one of the heat exchangers (240) that supplies a secondary cooling liquid to each heat exchanger (240) (Figs.2-3a, [0037], [0039] and [0042]: a second coolant flows through the second loop 230,300 to cool the first coolant in the chamber 242 of each of the plurality of heat exchangers 240).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Campbell to modify the device of Attlesey such that each of the liquid submersion cooling electronic devices has a corresponding heat exchanger (and thus provide a plurality of heat exchangers) that is made up of a heat exchanger inlet that is in fluid communication with the pump outlet of the pump in the corresponding liquid submersion cooled electronic device, and a heat exchanger outlet that is in fluid communication with the interior space of the corresponding liquid submersion cooled electronic device, as claimed, in order to further improve the cooling capabilities of Attlesey since there would be increased cooling at both the module and rack level as taught by Campbell (Col.6 Lns.56-58) (i.e., the cooling system of Attlesey only provides cooling at the rack level, but Campbell teaches a cooling system that has cooling at both the module and rack level).  
Furthermore, it would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further modify the device of modified Attlesey such that it has a secondary fluid loop that is in fluid communication with ach one of the heat exchangers that supplies a secondary cooling liquid to each heat exchanger, as claimed, in order to achieve the improved cooling capabilities as discussed above.

Regarding claim 33, Attlesey further discloses:
Wherein for each one (Fig.1: each individual blade that makes up the plurality of the liquid submersion cooled electronic devices 10 will have an identical or similar interior structure) of the liquid submersion cooled electronic devices (10) the at least one heat generating electronic component (16, 62, 64, and/or [0056]: the processors under the plenums 74) comprises a plurality of heat generating electronic components (16, 62, 64, and [0056]: the processors under the plenums 74) within the interior space (See Figure of Claim 1), and wherein the plurality of heat generating electronic components comprise a plurality of data storage devices (Attlesey: See Claim 2 on Pg.6 of Specification), a plurality of power supplies ([0056]: "power supplies 64"), or a plurality of processors ([0056]: processors under the plenums 74).
Claims 30 and 32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Attlesey (US 2013/0081790), Campbell (US 2010/0101765) and Ozyalcin (10,257,963).
	Attlesey and Campbell disclose the claimed invention except for each one of the liquid submersion cooled electronic devices, the heat exchanger is disposed within the interior space (claim 30) and for each one of the liquid submersion cooled electronic devices, the pump and the heat exchanger are disposed at a first end of the liquid tight tray (claim 32).   Ozyalcin teaches for each one of the liquid submersion cooled electronic devices (fig. 1, 100), the heat exchanger (108) is disposed within (see fig. 1) the interior space (fig. 1, within 101) (claim 30) and for each one of the liquid submersion cooled electronic devices (fig. 1, 100), the pump (150) and the heat exchanger (108) are disposed at a first end (fig. 1, bottom end) of the liquid tight tray (102) (claim 32).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the position of the heat exchanger, so the heat exchanger is within the interior space (as opposed to outside of the internal space) to form an integrated unit with the pump, since it has been held that a mere rearrangement of the essential working parts of a device which does not modify the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019 (CCPA 1950).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,638,641 and 2014/0352928 disclose a pump and a heat exchanger within a liquid tight tray. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  12/17/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835